Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 1 of 47




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 1:20-23564-MGC-JG

       DAVID WILLIAMS and CAROLL ANGLADE,
       individually and on behalf of all others
       similarly situated,

                               Plaintiffs,

       vs.

       RECKITT BENCKISER LLC and
       RB HEALTH (US) LLC,

                               Defendants.

                                                            /

                           AMENDED CLASS ACTION COMPLAINT
             Plaintiffs David Williams and Caroll Anglade (“Plaintiffs”), by and through
   undersigned counsel, and on behalf of themselves and all others similarly situated, file this
   Amended Class Action Complaint alleging as follows against Defendants Reckitt Benckiser
   LLC and RB Health (US) LLC (collectively “Defendants”), based upon personal knowledge
   as to themselves and their own acts and experiences and, as to all other matters, upon
   information and belief, including investigation conducted by their attorneys:
                                             INTRODUCTION
             1.    Defendants Reckitt Benckiser LLC (“RB”) and RB Health (US) LLC (“RB
   Health”) designed and now manufacture, market, advertise, and sell Neuriva Original,
   Neuriva Plus, and Neuriva De-Stress, all purported brain performance supplements.
             2.    It is no secret that brain health and cognitive performance are issues of concern
   to consumers of all ages and are important public health issues. It is, therefore, no surprise
   that products promising improved brain performance, including improved memory and focus,
   are widely available in stores across the United States. 1



   1
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7153641/
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 2 of 47




          3.      In 2016, dietary supplements claiming to benefit the brain generated $3 billion
   in global sales.2 Brain health supplement sales are forecast to increase to $5.8 billion by 2023.3
          4.      In order to capitalize on the ballooning and lucrative brain health supplement
   market, Defendants raced to bring Neuriva Original and Neuriva Plus to market in April
   2019, promoting Neuriva to the public as a dietary supplement that is “clinically proven” and
   proven by science to fuel “brain performance.” These statements are false and misleading.
          5.      Defendants have engaged in such deceptive conduct in order to compete in the
   saturated brain health supplement market – a market driven by consumers’ deep concern
   about this issue, which has in turn increased demand for brain health supplements across the
   United States. Because of this demand, Defendants have, relying on the same false and
   misleading claims about “proof,” introduced a third product called Neuriva De-Stress
   (collectively, with Neuriva Original and Neuriva Plus, referred to as “Neuriva” or the
   “Neuriva Products”). As with Neuriva Original and Neuriva Plus, Neuriva De-Stress
   contains false and misleading claims that it is “clinically proven” and proven by science to
   fuel “brain performance.”
          6.      In their efforts to exploit this market, Defendants have engaged in a uniformly
   deceptive advertising and marketing campaign – including the product label and packaging,
   Defendants’ website, commercials, social media, and other marketing materials – trumpeting
   that “science proved” that Neuriva’s ingredients provide brain-performance benefits to all
   consumers who use them. According to Defendants’ repeated statements in their advertising,
   marketing, and labeling, Neuriva’s ingredients are “backed by science” and “clinically
   proven” to improve consumers’ focus, accuracy, memory, learning, and concentration.
          7.      In fact, on the front of the Neuriva Products’ packaging, Defendants tout that
   Neuriva contains “Clinically Proven Natural Ingredients” that improve brain performance in
   the areas of Focus, Memory, Learning, Accuracy, Concentration, and Reasoning.
          8.      Similarly, on the top label of the Neuriva Products’ packaging, Defendants state
   in bold letters: “It’s time to brain better.” And, on the side of each product’s packaging,

   2
     Global Council on Brain Health, “The Real Deal on Brain Health Supplements: GCBH
   Recommendations on Vitamins, Minerals, and Other Dietary Supplements,” p. 2 (2019) (“Global
   Council on Brain Health”). Available at:
    www.GlobalCouncilOnBrainHealth.org.DOI:https://doi.org/10.26419/pia.00094.001.
   3
     Id. p. 2.



                                                   2
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 3 of 47




   Defendants state: “Nature made it. Science proved it. Brains love it. Our natural ingredients
   are GMO-free and clinically proven to enhance brain performance.”
          9.     To further promote their uniform message that Neuriva is clinically and
   scientifically proven to enhance brain performance, on the front of the Neuriva Product
   packages, Defendants include a large picture of a brain, where it cannot be missed by
   consumers:




                                                3
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 4 of 47




          10.     Defendants’ representations are designed to induce consumers to believe that
   Neuriva has been proven as a matter of fact to provide meaningful brain performance benefits.
   And consumers purchase Neuriva solely for the purpose of obtaining these purported brain
   performance benefits.
          11.     Defendants’ highly trumpeted active ingredients are Coffee Cherry Extract
   (also called “Neurofactor”) in all three products, Soy-based Sharp PS (Phosphatidylserine) in
   Neuriva Original and Neuriva Plus, and Melon Concentrate (also called “SuperOxide
   Dismutase”) in Neuriva De-Stress.        Defendants state that each of these ingredients is
   “Clinically Proven” and that “Science proved” each of the Products.
          12.     In reality, since none of the Neuriva Products has ever been clinically studied,
   “Science” has not proven Neuriva’s effectiveness or even its safety. And with respect to the
   purportedly “Clinically Proven” ingredients, for Coffee Cherry Extract and the Melon
   Concentrate, scientific evidence shows that it is biochemically impossible for the ingredients
   to improve brain performance. Moreover, as to all the ingredients, the studies Defendants cite
   on their website as support for their scientific claims themselves demonstrate that Defendants’
   claims of clinical and scientific “proof” are false or, at least, disturbingly misleading.



                                                   4
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 5 of 47




             13.     Indeed, as the Global Council on Brain Health, a blue-ribbon collaborative
   panel, has emphasized: “Despite claims to the contrary, brain health supplements have not
   been established to maintain thinking skills or improve brain function.” 4
             14.     However, in an effort to achieve maximum profits, Defendants have used
   deceit in their labelling and advertising to capitalize on consumers’ focus on brain health and
   performance together with their desire for supplements with proven performance.
             15.     Plaintiffs bring this action individually and on behalf of all other similarly
   situated consumers to halt the dissemination of Defendants’ fraudulent and misleading
   representations, to correct the false and misleading perceptions that Defendants have created
   in the minds of consumers, and to obtain redress for those who have actually purchased
   Neuriva.
                                                PARTIES
             16.     Plaintiff David Williams is a resident and citizen of Homestead, Florida.
             17.     Plaintiff Caroll Anglade is a resident and citizen of Hialeah, Florida.
             18.     Defendants RB and RB Health are Delaware corporations with their principal
   places of business located in Parsippany, New Jersey. Defendants’           corporate parent is a
   British multinational company traded on the London Stock Exchange that reported net
   revenue of over £12.8 billion in 2019 alone. Its brand portfolio includes, among others,
   Mucinex, Clearasil, Lysol, Air Wick, and Woolite.
             19.     In 2012, Defendant RB paid $1.4 billion to merge with Schiff Nutrition
   International, Inc. Schiff Nutrition was founded in 1936 as a small supplement company and
   grew into a multimillion-dollar vitamin and nutritional supplement company. RB’s
   acquisition of Schiff Nutrition allowed it to join the multibillion-dollar vitamins, minerals,
   and supplements market.
             20.     Neuriva is a registered trademark of RB Health, and RB Health holds the
   copyrights for the Neuriva Product labeling and for the website through which Neuriva is
   marketed.        RB Health also distributes the Neuriva Products and is identified as the
   manufacturer on Amazon.




   4
       Id. at 20.



                                                     5
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 6 of 47




             21.   Defendants advertise, market, distribute, and/or sell the Neuriva Products to
   consumers in Florida and in the Southern District of Florida, as well as throughout the United
   States.
                                    JURISDICTION & VENUE
             22.   This Court has general personal jurisdiction over Defendants because
   Defendants have purposefully availed themselves of the privilege of doing business within the
   State of Florida, including within this District; have had continuous and systematic general
   business contacts within the state, including within this District; and can be said to have
   reasonably anticipated being haled into court in this forum.
             23.   This Court has specific personal jurisdiction over Defendants because this
   action arises out of and relates to Defendants’ contacts with this forum. Specifically,
   Defendants knowingly directed the Neuriva Products through the stream of commerce into
   this District. Defendants have advertised and marketed within this District through the wires
   and mail and via e-commerce websites through which residents of this state and District can
   purchase the Neuriva Products. Further, Defendants knowingly direct electronic activity
   into this state and District with the intent to engage in business interactions and have in fact
   engaged in such interactions. Moreover, Defendants’ website directs each consumer to
   purchase Neuriva “at your local retailer,” including Walgreens, Walmart, CVS, Kroger, and
   Rite Aid, all of which have one or more locations in this District.
             24.   This Court has original subject matter jurisdiction over this action under 28
   U.S.C. § 1332(d), which provides for the original jurisdiction of the federal district courts over
   “any civil action in which the matter in controversy exceeds the sum or value of $5,000,000,
   exclusive of interest and costs, and [that] is a class action in which . . . any member of a class
   of plaintiffs is a citizen of a State different from any defendant.” 28 U.S.C. § 1332(d)(2)(A).
   Plaintiffs are diverse from Defendants, and the matter in controversy exceeds $5,000,000.00
   in the aggregate, exclusive of interest and costs. Finally, “the number of members of all
   proposed plaintiff classes in the aggregate” is greater than 100. See 28 U.S.C. § 1332(d)(5)(B).
             25.   Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part
   of the events or omissions giving rise to Plaintiffs’ claims occurred within this District.
   Plaintiffs purchased Neuriva in this District and incurred losses in this District. Numerous
   other Class members also purchased the Neuriva Products in this District. Defendants caused



                                                   6
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 7 of 47




   the Neuriva Products to be offered for sale and sold to the public, including to Plaintiffs, in
   this District.
           26.      Venue is proper pursuant to 28 U.S.C. § 1391(c)(2) because this Court
   maintains personal jurisdiction over Defendants.
                               ADDITIONAL FACTUAL ALLEGATIONS
                                      Sales of Neuriva Products

           27.      Neuriva, which Defendants raced to market in only 12 months, is a growing
   leader in the brain supplement industry. Neuriva is now an Amazon best seller.
           28.      The Neuriva Product line includes three formulas—Neuriva Original, Neuriva
   Plus, and Neuriva De-Stress—all of which contain as active ingredients coffee cherry extract;
   two of which contain soy-based phosphatidylserine; and one of which contains melon
   concentrate.
           29.      Neuriva Original contains the following ingredients:




                                                   7
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 8 of 47




          30.     Neuriva Plus contains the following ingredients:




          31.     Neuriva De-Stress contains the following ingredients 5:




   5
     Other ingredients include microcrystalline cellulose, capsule (hypromellose, titanium dioxide),
   silicon dioxide, magnesium stearate.



                                                   8
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 9 of 47




          32.    Defendants sell Neuriva online through their website, schiffvitamins.com, and
   in stores nationwide, including Walgreens, Walmart, CVS, Rite Aid, Sam’s Club, Target, and
   others, as well as on Amazon.
          33.    Since Defendants first started selling Neuriva, they have uniformly and
   continuously represented, on both product packaging and in product advertising, that Neuriva
   is clinically and scientifically proven to enhance the brain health and performance of all adults
   in specific ways.
          34.    Defendants’ representations appear, among other places, on the Neuriva
   Product label and packaging; in widely-broadcast television commercials; on Defendants’
   web pages; in infomercials; in other online vending and marketing forums including
   sponsored videos on YouTube; and in product pamphlets and other literature distributed by
   Defendants.
          35.    Although Neuriva comes in three formulas, each formula is substantially
   similar to the others in form and in purported function and all are sold in substantially similar
   packages, with similar labels, making similar claims and including similar instructions, as can
   be seen throughout this Amended Complaint.
          36.    The omissions and misrepresentations identified in this Amended Complaint
   are virtually identical across all formulations and the claims that form the basis of this action
   would be the same in all essential respects regardless which formula is considered. That is to
   say, the formulas are substantially similar, and the means of deception is the same for all.
          37.    Defendants’ misrepresentations fall into two categories: (1) Defendants
   affirmatively represent that Neuriva’s purported beneficial effects are scientifically proven and
   clinically proven to provide the promised and advertised improvements in brain function, and
   (2) Defendants make health claims (e.g., enhanced brain performance) across all adult age
   groups and cognitive statuses. Both categories of representations are false and/or misleading.
          38.    Defendants intend for consumers to rely upon Defendants’ representations
   concerning the Neuriva Products’ brain health benefits and Defendants’ claims that the
   Neuriva Products and their ingredients are scientifically and clinically proven.
          39.    It is reasonable for consumers to rely upon Defendants’ representations
   concerning the Neuriva Products when deciding to purchase Neuriva Products.




                                                  9
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 10 of 47




          40.    Defendants’ claims that the Neuriva Products and their ingredients are
   scientifically and clinically proven and Defendants’ representations concerning the Neuriva
   Products’ brain health benefits were developed with the intent to generate sales of the Neuriva
   Products and capture a substantial percentage of the brain supplement market.
                       Defendants’ Representations about the Neuriva Products
          41.    Defendants have made uniform, express and implied representations
   concerning the benefits of the Neuriva Products. These representations include claims that
   the Neuriva Products are scientifically and clinically proven to improve brain function in
   specified ways and that oral consumption of the Neuriva Products will result in improved
   brain function in as few as seven to 30 days.
          42.    Defendants’ express and implied representations concerning the Neuriva
   Products’ brain performance capabilities are uniform and pervade Defendants’ marketing.
          43.    The exterior of the Neuriva Original packaging claims that it has “clinically
   proven natural ingredients” and claims that the supplement “Fuels 5 indicators of brain
   performance” and lists the following: Focus, Memory, Learning, Accuracy, and
   Concentration. The label on the bottle itself states that it is “CLINICALLY PROVEN.”




                                                   10
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 11 of 47




          44.     The side of the Neuriva Original packaging elaborates on what Defendants
   claim science has proven the supplement will do as a matter of fact: “Our natural ingredients
   are GMO-free and clinically proven to enhance brain performance.” Regarding Neuriva
   Original’s first main active ingredient, coffee cherry extract (which its ingredient list identifies
   as coffee fruit extract), Defendants claim on their packaging that it is “clinically proven to
   increase levels of the vital neuroprotein BDNF, known to strengthen connections between
   brain cells.” Regarding its second main active ingredient, phosphatidylserine, Defendants
   claim on the packaging that “[t]hese plant-sourced phospholipids make up the structure of
   neurons within the brain. Clinically proven to aid neuron health and fuel memory and
   learning ability.” Defendants also prominently display Neuriva’s tagline on the packaging:
   “Nature made it. Science proved it. Brains love it.”




                                                   11
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 12 of 47




          45.    The exterior of the Neuriva Plus packaging also advertises that it has “clinically
   proven natural ingredients” and claims that the supplement “Fuels 6 indicators of brain
   performance” and lists the following: “Focus,” “Memory,” “Learning,” “Accuracy,”
   “Concentration,” and “Reasoning.”




          46.    The side of the Neuriva Plus packaging likewise elaborates on what Defendants
   claim science has proven the supplement will do as a matter of fact, which is identical to the
   claim made on the side panel of the Neuriva Original packaging: “Our natural ingredients are
   GMO-free and clinically proven to enhance brain performance.” Regarding the first main
   active ingredient, coffee cherry extract, Defendants again claim that it is “clinically proven to
   increase levels of the vital neuroprotein BDNF, known to strengthen connections between
   brain cells.” Regarding the second main active ingredient, phosphatidylserine, Defendants
   again claim that “[t]hese plant-sourced phospholipids make up the structure of neurons within
   the brain. Clinically proven to aid neuron health and fuel memory and learning ability.” As
   with Neuriva Original, Defendants prominently display Neuriva’s tagline on the Neuriva Plus



                                                  12
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 13 of 47




   label: “Nature made it. Science proved it. Brains love it.” With respect to B6, B12, and Folic
   Acid, which Neuriva Plus also contains, Defendants claim they are “[k]ey nutrients to support
   brain health & cognitive function.”




          47.    The exterior of the Neuriva De-Stress packaging also advertises that it has
   “clinically proven naturally sourced ingredients” and claims that the supplement “Fuels 5
   indicators of brain performance” and lists the following: “Everyday Stress Reduction,”
   “Relaxation,” “Focus,” “Accuracy,” and “Concentration.”



                                                13
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 14 of 47




          48.    The side of the Neuriva De-Stress packaging also elaborates on what
   Defendants claim science has proven the supplement will do as a matter of fact: “Made with
   clinically proven naturally sourced ingredients to fuel brain health [in] 5 ways.” Regarding
   the first main active ingredient, coffee cherry extract, Defendants again claim that it is
   “clinically proven to increase levels of the vital neuroprotein BDNF, known to strengthen
   connections between brain cells.” Regarding Neuriva De-Stress’ second main active
   ingredient, melon concentrate (SuperOxide Dismutase), Defendants claim: “Our proprietary
   Melon Concentrate is a common source of the potent antioxidant SOD (SuperOxide
   Dismutase) that is naturally found in the body to fight oxidative stress.”




                                                 14
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 15 of 47




          49.     Through the representations on Defendants’ exterior packaging, Defendants
   represent to consumers that Neuriva improves specific aspects of brain performance. On
   Neuriva Original and Neuriva Plus, Defendants claim improvement in focus, memory,
   learning, accuracy, concentration and, when they add vitamins B6, B12, and Folic Acid,
   reasoning as well. On Neuriva De-Stress, Defendants only promise improvement in focus,
   accuracy, and concentration, in addition to stress reduction and relaxation. For all three
   products, Defendants trumpet that their promises and Neuriva’s efficacy are scientifically and
   clinically proven.
          50.     Defendants repeat and expand on these deceptive representations on their
   website, www.SchiffVitamins.com. Their website includes the following representations,
   among others, concerning the Neuriva Products:
                a. “Our new supplement combines the best of science and nature to help brains
                  brain better.”




                                                15
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 16 of 47




                b. “What makes our ingredients so special? Nature made it. Science proved it.
                   Brains love it.”
                c. “Our natural ingredients are decaffeinated, GMO-free, gluten-free, and
                   clinically proven to support brain performance.”
                d. “This extract is GMO-free and is decaffeinated, and it’s been shown to have
                   incredible brain-supporting properties.”
                e. “We’ve studied this amazing superfruit [Coffee Cherry] and proven that it
                   elevates the body’s levels of the neuroprotein BDNF.”
                f. “BDNF is vital neuroprotein that is known to strengthen connections between
                   brain cells, and help new connections flourish.”
                g. “Neurofactor . . . is clinically proven to increase levels of Brain-Derived
                   Neurotrophic Factor (BDNF) that aid neuron growth and survival . . . .”
          51.      If a consumer decides to research or buy Neuriva Original, Neuriva Plus, or
   Neuriva De-Stress on the Schiff website and clicks on the product, the website then shows
   another summary of purported brain performance benefits, which includes the claim that
   “Coffee Cherry Extract has been clinically proven to increase BDNF levels in the brain.”
          52.      Defendants also encourage readers of their website to “visit our science &
   ingredients” webpage by asking: “What makes our ingredients so special?”




          53.      Under the title “Natural Ingredients Proven Through Science,” Defendants
   elaborate on their claims that Neuriva is scientifically proven through a series of rotating
   slides. After a person clicks on these slides, a pop-up window appears providing additional
   information:
                a. After clicking the slide entitled “Tale of Two Neurons,” the pop-up window
                   states: “Your brain consists of approximately 86 billion neurons. And it does
                   its work by making connections between them. The two main ingredients in



                                                  16
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 17 of 47




                   Neuriva have been shown to support both; PSTM supports neuronal health, and
                   coffee cherry (Neurofactor) increases BDNF.”
                b. After clicking the slide entitled “The Importance of BDNF,” the pop-up
                   window states: “[BDNF is] what your brain uses to strengthen connections
                   between neurons, and has been clinically shown to play a role in cognitive
                   performance and higher thinking. Maintaining higher levels of BDNF helps
                   ensure maximum support for your brain.”
                c. After clicking the slide entitled Coffee Cherry,” the pop-up window states:
                   “This extract is GMO-free and is decaffeinated, and it’s been shown to have
                   incredible brain-supporting properties. We call it Neurofactor. We’ve studied
                   this amazing superfruit and proven that it elevates the body’s levels of
                   neuroprotein BDNF. BDNF is a vital neuroprotein that is known to strengthen
                   connections between brain cells, and help new connections flourish.”
                d. After clicking the slide entitled “Plant-Sourced Sharp PSTM,” the pop-up
                   window states: “Dietary trends show that PSTM intake from food and diet alone
                   has declined over the years so PSTM supplementation is a great way to help
                   support your brain and cognitive function! Our Sharp PSTM is sourced from
                   soybeans and the subject of many clinical studies proving its effectiveness as a
                   cognitive aid.”
          54.      Defendants also create and post videos on their dedicated YouTube.com
   channel, Neuriva Brain Performance, through which they market Neuriva. These videos are
   designed and intended by Defendants to communicate claims about Neuriva’s brain
   performance capabilities.
          55.      In the video entitled “What’s in Neuriva? Discover our natural ingredients to
   support brain health,” Defendants ask: “What’s the not so secret secret behind Neuriva? Our
   amazing clinically proven natural ingredients.” Defendants continue to discuss their
   “clinically proven” ingredients. Regarding “Neurofactor” (a brand name for coffee cherry
   extract), Defendants claim it “helps increase your brain’s natural levels of BDNF, a key
   neuroprotein crucial to your overall brain health. Now what you really need to know is BDNF
   is known to support connections between brain cells and help new connections flourish.”
   Regarding “Sharp PS” (phosphatidylserine), Defendants claim it is “clinically proven to



                                                  17
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 18 of 47




   support memory and learning. This is a no-brainer because lipids make up 60% of your brain
   and act as the main building blocks of cell membranes. Healthy lipids enrich the brain making
   PS key for health cognitive functions.” Putting the ingredients together, Defendants claim
   that both active ingredients carry the imprimatur of science: “Neurofactor plus PS makes
   Neuriva an incredible brain support option. It combines the best of science and nature to help
   your brain be there for you when you need it most, and fuel key indicators of brain
   performance.”
          56.    Defendants have extensively advertised Neuriva on television.         A recent
   advertisement stated: “Do you want to brain better? Unlike ordinary memory supplements,
   Neuriva has clinically proven ingredients that fuel five indicators of brain performance:
   memory, focus, accuracy, learning, and concentration. Try Neuriva for 30 days and see the
   difference.” Defendants’ commercials have appeared on various popular networks.
          57.    Defendants also actively post marketing claims to its own Instagram account.
   For example, a March 17, 2020 post utilizes the Jeopardy game show to emphasize
   Defendants’ claim that Neuriva is clinically proven.




                                                18
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 19 of 47




          58.     Another Instagram post by Defendants asked: “Did you know that nutrient-
   rich coffee cherry (or Neurofactor) is proven to increase levels of BDNF in the brain?




          59.     On Twitter, Defendants claim, among other claims: “Let's talk about
   Phosphatidylserine. Sharp PS has been proven to support memory and learning in multiple
   clinical studies.”



                                                19
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 20 of 47




          60.    Defendants also include descriptions next to their videos to emphasize their
   central uniform marketing message. For example, Defendants attempt to set Neuriva apart
   from competitors as a better supplement based on its “clinically proven” ingredients:




          61.    The singular message throughout Defendants’ marketing of Neuriva is that
   Neuriva is scientifically and clinically proven, as a matter of fact, to increase brain
   performance. This overriding message promoted by Defendants has been and will continue
   to be read, heard, and understood by reasonable consumers whether they see it on television;
   research the product online through Defendants’ website or through another website (such as
   YouTube or Instagram); or read the Product packaging or labeling in a physical store, because
   this primary message is consistently repeated by Defendants across all utilized media.
       Defendants’ Representations are Deceptive and Misleading Because There is No
            Scientific or Clinical Proof Supporting Defendants’ Representations

          62.    In order for a claim to be considered scientifically and clinically proven, as
   Defendants claim for Neuriva, the claim must be widely accepted in its applicable field and
   have overwhelming evidence supporting it. Moreover, there must be a consensus in the
   scientific community agreeing with the representations. Such consensus would require, at a
   minimum, sufficiently large, randomized, controlled, double-blind studies that have been
   scrutinized by peer review during the publication process and subjected to scholarly debate
   by diverse panels of scientific experts. Additionally, scientific consensus requires that
   published results be independently replicated by others using rigorous experimental design
   and data collection practices. If specific representations do not meet these standards, they




                                                20
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 21 of 47




   cannot be considered “scientifically and clinically proven”; nor can they be considered to have
   reached scientific consensus. 6
          63.     Defendants’ statements on their labels and in their advertising convey to
   reasonable consumers, and reasonable consumers would believe, that the state of the science
   regarding Neuriva and its ingredients has reached a level of scientific consensus such that
   Defendants’ claims of increased or enhanced brain performance are established truths and
   statements of fact.
          64.     Even just a review of Defendants’ own cited scientific literature demonstrates
   that there is no scientific consensus or scientific or clinical “proof” that Neuriva will result in
   enhanced or increased brain performance or will otherwise support brain performance in any
   way.
          65.     Neuriva Original and Neuriva Plus have two main active ingredients to which
   Defendants attribute its purported brain performance efficacy—coffee cherry extract and
   plant-sourced phosphatidylserine—while Neuriva De-Stress attributes its purported brain
   performance efficacy to coffee cherry extract and melon concentrate.
          66.     Both versions of the active ingredients that Defendants use in Neuriva Original
   and Neuriva Plus are brand-name versions. Defendants’ supplier of coffee cherry extract has
   named the ingredient “Neurofactor,” while Defendants’ supplier of plant-sourced
   phosphatidylserine has named that ingredient “Sharp PS.”
          67.     As a matter of basic biochemistry, which Plaintiffs will prove with expert
   testimony, in order to cause any improvement in brain performance, after being ingested,
   Neuriva’s active ingredients must be absorbed into the bloodstream. From there, the active
   ingredients must circulate in the bloodstream, without being broken down, and ultimately
   cross the blood-brain barrier. Plaintiffs will present expert evidence that only after the active
   ingredients cross the blood-brain barrier and enter the brain can the ingredients potentially
   cause any improvement whatsoever in brain performance.




   6
     Bauchner H, Golub RM, Fontanarosa PB. Reporting and Interpretation of Randomized Clinical
   Trials. JAMA. 2019;322(8):732-735; Kirman CR, Simon TW, Hays SM. Science Peer Review
   for the 21st century: Assessing Scientific Consensus for Decision-making while Managing
   Conflict of Interests, Reviewer and Process Bias. Regul Toxicol Pharmacol. 2019;103:73-85.



                                                   21
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 22 of 47




              68.   As the Global Council on Brain Health has emphasized: “When researchers
   study prescription drugs that have an effect on the brain, a key experiment that they perform
   is measuring how much of the drug taken (orally or through other routes) gets into the brain.
   Not all substances taken by mouth survive the strong stomach acid, and not all substances
   that persist beyond the stomach get absorbed into the blood. Even after absorption into the
   blood, the liver can further break down the substance, and the blood-brain barrier – the natural
   gatekeeper of the brain – may keep out what is left. Usually it is not known how much – if
   any – of the supplement people take gets into the brain.” 7 Consequently, “a key step in using
   science to support any supplement’s benefit on brain health would be to study how much of
   each nutrient gets to the brain.” 8
              69.   A review of the relevant scientific literature shows that no valid scientific or
   clinical evidence exists regarding how much, if any, of Neuriva’s key ingredients reaches the
   brain. Because of this lack of evidence, Defendants’ claims that Neuriva’s ingredients are
   scientifically and clinically proven to benefit the brain or enhance brain performance are
   patently false, as well as are Defendants’ claims that Neuriva has been scientifically proven
   to be effective. Indeed, no publicly available study of Neuriva exists, and Plaintiffs have found
   no indication that Neuriva’s efficacy has ever been studied or tested.
              70.   Instead of presenting actual scientific and clinical evidence giving rise to proof
   that coffee cherry extract and plant-based phosphatidylserine in fact impact brain
   performance, Defendants created a deceptive and misleading infographic on their website that
   sets out Defendants’ essential claims and purported scientific support for Neuriva and its
   active ingredients but glosses over or misrepresents the lack of scientific or clinical proof that
   the Neuriva Products’ active ingredients actually reach the brain or impact the function of the
   brain: 9




   7
     Id. at p. 20.
   8
     Id.
   9
     See https://www.schiffvitamins.com/blogs/health-wellness/ingredients-for-better-brain-health.



                                                    22
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 23 of 47




                                        23
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 24 of 47




                             No Scientific or Clinical Proof Exists
                    That Coffee Cherry Extract Improves Brain Performance
          71.     According to Defendants, coffee cherry extract is one of the ingredients that (a)
   “science proved,” (b) “is clinically proven to increase levels of Brain-Derived Neurotrophic
   Factor (BDNF),” and (c) “is clinically proved to increase BDNF levels in the brain.” 10 Also
   according to Defendants, “[BDNF] has been widely studied and is known to support the
   survival of existing neurons and encourage the growth of new neurons.” 11
          72.     Defendants’ claims that coffee cherry extract (or Neurofactor) is scientifically
   and clinically proven to improve brain performance and the implications in Defendant’s
   infographic purporting to support those claims are deceptive and misleading because coffee
   cherry extract does not and cannot increase BDNF levels in the brain.
          73.     Among other reasons that Defendants’ claims are false, as a matter of basic
   biochemistry that Plaintiffs will prove with expert evidence, BDNF cannot cross the human
   blood-brain barrier. Therefore, it is scientifically implausible that BDNF could survive
   circulation in the bloodstream and be transported across the blood-brain barrier in a quantity
   sufficient to provide any meaningful impact on brain performance.
          74.     The human blood-brain barrier acts as a sort of security system for the brain.
   The blood-brain barrier is highly selective and ensures that only specific substances are
   allowed to cross and gain access to brain tissue. Expert evidence that Plaintiffs will present
   will show that there is no proof, scientific or clinical, that any increase of BDNF in the blood,
   such as may be caused by oral consumption of coffee cherry extract, will result in any
   measurable BDNF transport across the human blood-brain barrier and, subsequently,
   increase the concentration of BDNF in brain tissue.
          75.     Consequently, because, as Plaintiffs will establish with expert evidence, no
   scientific or clinical evidence exists at all, let alone scientific or clinical proof, that coffee
   cherry extract that is orally ingested by a consumer will increase BDNF in the brain and,
   therefore, improve brain performance, Defendants’ express and implied claims that coffee




   10
      See https://www.schiffvitamins.com/products/neuriva-original-brain-performance-clinically-
   proven-brain-supporting-supplement-with-natural-ingredients.
   11
      See id.



                                                  24
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 25 of 47




   cherry extract is scientifically or clinically proven to increase BDNF in the brain and,
   therefore, improve or enhance brain performance are false and misleading.
          76.    Further, Defendants intentionally mislead consumers by juxtaposing (a)
   assertions that clinical studies show that coffee cherry extract stimulates the production of
   BDNF and can increase BDNF levels in the plasma (which is a component of blood) in 90
   minutes with (b) statements such as “BDNF has an important role in maintaining the health
   of existing brain cells, inducing the growth of new neurons and synapses and supporting
   overall cognitive function, including memory and learning.” (Bold original) A reasonable
   consumer would erroneously understand this juxtaposition to mean that it has been
   scientifically proven that coffee cherry extract, if consumed, can improve cognitive functions
   by increasing levels of BDNF in the blood when in fact no study and certainly no scientific or
   clinical proof exists that increased plasma/blood levels of BDNF can result in increased
   BDNF levels in the brain and improved or enhanced cognitive function.
          77.    Accordingly, Defendants’ claims that the Neuriva Products are clinically and
   scientifically proven to improve brain performance are false and misleading.
                                  No Scientific or Clinical Proof
                 That Plant-Based Phosphatidylserine Improves Brain Performance

          78.    Defendants’     claims   that   a     second   active   ingredient,    plant-sourced
   phosphatidylserine, is scientifically and clinically proven to improve brain performance are
   also deceptive and misleading.
          79.    First, no scientific consensus exists that there is clinical and scientific proof that
   the soy-derived phosphatidylserine in Neuriva Original and Neuriva Plus will in fact
   positively affect brain functions. Defendants’ claims—such as the one on their website that
   “PS has been heavily researched and is known to support proper functioning of the nerve
   cells in the brain” (bold original)—are misleading. Soy-based phosphatidylserine, such as
   that used in Neuriva, has not been heavily researched, and it has not been scientifically proven
   that soy-based phosphatidylserine benefits the brain.
          80.    A reasonable consumer would understand Defendants’ claims that
   phosphatidylserine has been heavily researched to mean that the form of phosphatidylserine
   used in Neuriva has been heavily researched.




                                                  25
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 26 of 47




          81.    However, Defendants fail to disclose to consumers that the “heavily
   researched” form of phosphatidylserine is animal-derived phosphatidylserine, which is
   distinct from the soy-based phosphatidylserine present in Neuriva.             The molecular
   composition of soy-based phosphatidylserine, the ingredient contained in Neuriva, is different
   from the molecular composition of animal-derived phosphatidylserine, and, as Plaintiffs’
   expert evidence and studies will prove, research on animal-derived phosphatidylserine cannot
   support any claim that soy-based phosphatidylserine will improve brain performance.
          82.    There is no consensus in the scientific community and no scientific or clinical
   proof, based on the limited and inconclusive research to date, that soy-based
   phosphatidylserine can improve brain performance in adults generally, much less improve
   “Focus,” “Memory,” “Learning,” “Accuracy,” “Concentration,” and “Reasoning.” In fact,
   leading scientific groups and the United States Food and Drug Administration (“FDA”) have
   emphasized the lack of evidence – and therefore “proof” – that phosphatidylserine can
   enhance or improve brain health or performance.
          83.    The Global Council on Brain Health, after reviewing the scientific literature,
   concluded: “There is not enough evidence for recommending the use of phosphatidylserine
   for brain health, mental functioning, or prevention or treatment of Alzheimer’s disease.”
          84.    The FDA has concluded that “there is little scientific evidence supporting [the]
   claim” that “[c]onsumption of phosphatidylserine may reduce the risk of cognitive
   dysfunction in the elderly.” The FDA has also determined that “there is little scientific
   evidence supporting [the] claim” that “[c]onsumption of phosphatidylserine may reduce the
   risk of dementia in the elderly.”
          85.    Defendants’ assertions regarding research conducted with respect to soy-based
   phosphatidylserine do not disclose to consumers that the research has primarily focused on
   senior citizens with mild cognition deficits and, as Plaintiffs’ expert evidence will establish,
   that such research does not indicate what impact soy-based phosphatidylserine will have for
   healthy adults. Defendants’ failure to disclose to consumers the limitations of the research is
   misleading.
          86.    Contrary to Defendants’ claims, multiple clinical studies have found no effect
   on cognition from ingestion of plant-based phosphatidylserine. Defendants’ failure to




                                                 26
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 27 of 47




   acknowledge those studies while claiming that its phosphatidylserine is a clinically proven
   ingredient is false, deceptive, and misleading.
          87.    Therefore, Defendants’ assertion that the phosphatidylserine in Neuriva has
   been scientifically and clinically proven to support memory and learning in the general adult
   population is false, deceptive, and misleading.
          88.    Even     if   there   were    conclusive    evidence—proof—that        soy-based
   phosphatidylserine in fact improves brain function, which there is not, there is no scientific
   consensus and clinical studies have not scientifically proven that (1) the amount of soy-based
   phosphatidylserine contained in Neuriva—100 mg—is sufficient to provide any meaningful
   improvement in brain performance or (2) that taking Neuriva for seven or 30 days, as
   advertised, can make any difference in brain function.
          89.    Defendants’ failure to disclose to consumers the fact that the research does not
   prove that Neuriva’s dosage is sufficient to improve or enhance brain performance and that
   no study suggests that phosphatidylserine can have an impact in seven or 30 days renders its
   representations regarding phosphatidylserine misleading.
                                  No Scientific or Clinical Proof
                           Exists of Melon Concentrate’s Effectiveness

          90.    Defendants represent to consumers that its “Melon Concentrate (SuperOxide
   Dismutase)” has been clinically proven to exert a positive influence over feelings of stress and
   fatigue.
          91.    Plaintiffs’ expert evidence will show that SuperOxide Dismutase (“SOD”) is a
   large molecule and that it would be difficult, if not impossible, for the SOD molecule to pass
   through the gastrointestinal tract and into the blood. Studies of the melon concentrate have
   not proven that ingested SOD can pass into the blood. Further, Plaintiffs will produce expert
   evidence that even if the SOD molecule could pass into the blood (which it cannot), in order
   for it to have any impact on a psychological feeling of stress, it would have to pass through
   the blood brain barrier and the SOD molecule is too large to pass through the blood brain
   barrier.
          92.    Defendants’ statements that the effects of melon concentrate are scientifically
   and clinically proven are therefore false as a matter of biochemistry and are deceptive and
   misleading.



                                                 27
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 28 of 47




                                   No Scientific or Clinical Proof
                                  Exists of Neuriva’s Effectiveness

           93.    As Plaintiffs’ expert evidence will show and the FDA and Federal Trade
   Commission have concluded, when a drug or supplement has more than one active
   ingredient, as Neuriva does, all active ingredients must be studied in conjunction with one
   another in order to determine whether the active ingredients in combination still provide the
   benefits stated in the specific claim or claims. This is important because the active ingredients
   may diminish each other’s effectiveness or produce unexpected consequences.
           94.    The FDA has emphasized that even if a manufacturer can point to a study
   substantiating its claims as to one ingredient contained in its supplement, “[m]anufacturers
   should be aware that other substances . . . included in the dietary supplement product itself
   might also affect the dietary supplement’s performance or the study results.” 12
           95.    Neuriva Original and Neuriva Plus have two active ingredients: coffee cherry
   extract and phosphatidylserine. Neuriva De-Stress also has two active ingredients: coffee
   cherry extract and melon concentrate. No public studies have been conducted of any of the
   Neuriva Products and, therefore, there is no scientific or clinical evidence that the two active
   ingredients, when combined in any of the Neuriva Products, improve brain function or are
   safe for concurrent consumption. Therefore, Defendants’ claims that science has proved
   Neuriva’s effectiveness are false and misleading.
        Defendants’ Citations to Studies Purportedly Supporting Their Product Claims are
                              Deceptive and Misleading Statements

           96.    On the Neuriva website, after repeatedly claiming that Neuriva’s ingredients
   are scientifically and clinically proven, Defendants urge consumers “to do your research” and
   “[w]hen choosing a supplement, look for products that have science backing their
   ingredients.” Defendants then list the following five “[r]eferences” to scientific literature: 13




   12
      See https://www.fda.gov/regulatory-information/search-fda-guidance-documents/ guidance-
   industry-substantiation-dietary-supplement-claims-made-under-section-403r-6-federal-food.
   13
      See https://www.schiffvitamins.com/blogs/health-wellness/ingredients-for-better-brain-health.



                                                   28
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 29 of 47




          97.    By citing to purportedly scientific and/or clinical literature, Defendants intend
   to communicate to consumers that Neuriva is scientifically and clinically proven by these five
   scientific references to support brain performance.      Defendants’ implication that these
   references support their claims is deceptive and misleading.
          98.    A reasonable consumer would be unable to easily accept Defendants’ invitation
   to do the research and review Defendants’ references and would assume that the scientific
   references supported Defendants’ statements regarding the Neuriva Products.
          99.    In fact, the five cited references do not provide any scientific or clinical proof
   for Defendants’ claims. Rather, these references directly undermine Defendants’ claim that
   Neuriva is scientifically and clinically proven to improve brain function and establish that
   Defendants’ claims regarding the science are false, deceptive, and misleading.
          100.   First, Defendants cite to a 2013 study conducted by employees of the company
   that owns and sells Neurofactor (the coffee cherry extract) entitled “Stimulatory Effect of
   Whole Coffee Fruit Concentrate Powder on Plasma Levels of Total and Exosomal Brain-
   Derived Neurotrophic Factor in Healthy Subjects: An Acute Within-Subject Clinical
   Study.” 14 The conclusion reached in this study was that “whole coffee fruit concentrate”



   14
      See
   https://www.researchgate.net/publication/260944035_Stimulatory_Effect_of_Whole_Coffee_Fru
   it_Concentrate_Powder_on_Plasma_Levels_of_Total_and_Exosomal_Brain-
   Derived_Neurotrophic_Factor_in_Healthy_Subjects_An_Acute_Within-Subject_Clinical_Study



                                                 29
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 30 of 47




   increased BDNF in blood plasma. This study did not show any increase in BDNF in the brain
   or provide any evidence that BDNF in blood plasma could cross the human blood-brain
   barrier and achieve concentrations in brain tissue that could improve brain performance. The
   study also noted further research was necessary, which further shows that Defendants’ claim
   that coffee cherry extract is scientifically and clinically “proven” is false. 15 Specifically, the
   studies’ authors end the article with an explanation that “[f]urther studies are needed” and
   that “it would be interesting to study the effect of [whole coffee fruit concentrate] on BDNF-
   mediated brain functionalities such as cognitive activity....” 16 In other words, the study itself
   acknowledged that it did not address whether coffee cherry extract affects brain performance.
   Accordingly, Defendants’ citation of this study as support for its claim that coffee cherry
   extract is a clinically proven ingredient and that science has proven Neuriva’s efficacy is false,
   deceptive, and misleading.
          101.    Second, Defendants cite to a 2013 study entitled “Modulatory effect of coffee
   fruit extract on plasma levels of brain-derived neurotrophic factor in healthy subjects,” a study
   also conducted by employees of the company that markets Neurofactor. 17 The conclusion
   reached in this study was again only that “whole coffee fruit concentrate” increased BDNF
   in blood plasma. This study did not show any increase of BDNF in the brain or that an
   increase in blood plasma BDNF results in enhanced BDNF delivery across the human blood-
   brain barrier. Furthermore, this study provided no data in support of the assertion that coffee
   fruit concentrate could provide beneficial effects in the brain due to elevated BDNF blood
   plasma levels. This study also noted the need for “larger clinical studies” in order “to support”
   a possibility that whole coffee fruit concentrate – which is different from the coffee fruit extract
   in Neuriva – might be “used for modulation of BDNF-dependent health conditions,” without
   any reference to the brain. Defendants’ claims to consumers that this study supports their




   15
      Id.
   16
      Id.
   17
      See
    https://www.cambridge.org/core/services/aop-cambridge-
   core/content/view/8B291E8D053143AA5A8D33B65496B034/S0007114512005338a.pdf/modul
   atory_effect_of_coffee_fruit_extract_on_plasma_levels_of_brainderived_neurotrophic_factor_in
   _healthy_subjects.pdf.



                                                   30
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 31 of 47




   claims that coffee cherry extract is clinically proven and Neuriva’s efficacy is proven by
   science are false, deceptive, and misleading.
            102.   Third, Defendants cite to a 2019 literature review entitled “A simple role of
   BDNF in learning and memory?” 18 Far from supporting Defendants’ claim that Neuriva’s
   active ingredients when orally ingested are scientifically and clinically proven to improve or
   enhance brain performance, this review notes that “[l]ack of a precise knowledge about the
   mechanisms by which BDNF influences higher cognitive functions and complex behaviors
   may constitute a severe limitation in the possibility to devise BDNF-based therapeutics for
   human disorders of the CNS.” Nothing in this recent review supports Defendants’ claims
   that coffee cherry extract (or Neurofactor) can increase BDNF in the brain or affect brain
   performance. Defendants’ citation of this review, knowing that reasonable consumers would
   not likely be able to review it or understand it, as support of their claim that coffee cherry
   extract is a clinically proven ingredient is false, deceptive, and misleading.
            103.   Fourth, Defendants cite to an article entitled “Treatment of age-related decline
   in cognitive capacities: The effects of phosphatidylserine” contained in a 1998 book that is
   now out of print. The results of this study have been described as controversial, involved
   phosphatidylserine dosages three times larger than contained in Neuriva, and looked at only
   at a limited population. This article does not support Defendants’ claim that plant-derived
   phosphatidylserine is clinically proven to improve brain performance in all adults or that
   Neuriva can increase brain performance. Defendants’ citation of this article as support for its
   claims regarding phosphatidylserine is false, deceptive, and misleading.
            104.   Fifth, Defendants cite to a 2014 literature review entitled “Phosphatidylserine
   in the brain: metabolism and function.” 19 This review establishes, contrary to Defendants’
   claims, that it is far from clear whether soy-based phosphatidylserine can increase brain
   performance: “[E]xperimental evidence indicating that orally or intravenously administered
   PS actually alters neuronal membrane properties is lacking. How the administered PS is
   transported in the plasma, how much enters the brain, whether it is taken up intact, and whether it is
   incorporated into neurons or glia are not known.... These issues will have to be investigated in
   order to obtain some mechanistic insight into how dietary or intravenously administered PS

   18
        See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2821174/
   19
        See https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4258547/



                                                    31
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 32 of 47




   supplements function to produce cognitive improvement.” (Emphasis added) This literature
   review establishes that Defendants’ claims of scientific and clinical proof regarding the ability
   of soy-based phosphatidylserine to affect brain performance are at best deceptive and
   misleading. In addition, Defendants’ citation of this literature review, which a reasonable
   consumer would assume provided proof for Defendants’ claims, is false, deceptive, and
   misleading.
             105.    Defendants’ claims regarding these studies were so false, deceptive, and
   misleading that the organization Truth in Advertising wrote an article specifically discussing
   these false claims: “But TINA.org took a closer look at several of the ingredient studies Schiff
   cites on its website in support of its clinically proven claims, which also appear on Neuriva’s
   product packaging. And here’s the bombshell: the studies themselves acknowledge that
   further clinical research is needed before anything conclusive can be said about the cognitive
   benefits of the ingredients tested: whole coffee fruit concentrate powder (WCFC) and
   phosphatidylserine (PS). . . . Far from concluding that either ingredient is clinically proven to
   help with memory, focus and the others, these studies call for further clinical investigation.”
   20


             106.    Additionally, Defendants’ claims that their ingredients are “clinically proven”
   and that science has proven Neuriva’s efficacy are false and misleading because they
   misrepresent the state of the entire body of scientific literature regarding their ingredients.
             107.    The lack of scientific and clinical proof for Defendants’ claims regarding
   Neuriva is hardly surprising to anyone versed in the science. As the Global Council on Brain
   Health emphasized in a Consensus Statement: “Very few supplements have been carefully
   studied for their effect on brain health. For the handful that have been researched, several
   well-designed studies of supplements for brain health found no benefit in people with normal
   nutrient levels. It’s unclear whether people with nutritional deficiencies can benefit their brains by
   taking a supplement because the research is inconclusive.” 21 (Emphasis added)




   20
        https://www.truthinadvertising.org/neurivas-clinically-proven-ingredients-claims/.
   21
        Global Council on Brain Health at p. 4.



                                                     32
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 33 of 47




                        Defendant RB’s Chief Scientific Officer Admits
                       Defendants’ Marketing is Deceptive and Misleading

          108.    Defendants’ persistent and uniform marketing message is that Neuriva is
   scientifically and clinically proven to improve brain performance as a matter of fact. This
   message conveys to reasonable consumers that scientists have reached a consensus through
   clinical research that Neuriva’s ingredients will improve consumers’ brain performance. This
   message is deceptive and misleading as implicitly acknowledged by Defendant RB’s Chief
   Scientific Officer, Dr. Dirk Hondmann.
          109.    In Defendants’ press release dated April 24, 2019, 22 Dr. Hondmann claims only
   that “Neuriva’s ingredients are supported by clinical studies”—as opposed to being
   scientifically and clinically proven—and also acknowledges that the Products need more
   testing: “But this is just the beginning – the team is committed to continuing to advance the
   education and science even further.”
          110.    In addition, in an interview published on May 6, 2019, shortly after Defendants
   first began marketing Neuriva, Dr. Hondmann said with regard to Neuriva’s ability to
   improve brain function: “There are several studies supporting the effectiveness of the
   ingredients in Neuriva. While both ingredients have similar mechanisms of action we are
   eager to continue to invest in clinical research of the individual components and investigate
   studies on the complete product.” 23
          111.    Dr. Hondmann’s more limited claim that there are only studies “supporting”
   the effectiveness of the ingredients in improving brain function is deceptive in and of itself and
   is also an acknowledgement that the effectiveness of the Neuriva ingredients has not yet been
   proven. Scientifically, the mere existence of studies “supporting” the effectiveness of an
   ingredient does not “prove” that the ingredient is effective, although this distinction is not
   readily apparent to the average consumer, particularly when bombarded with marketing and
   label claims of clinical and scientific proof.




   22
      See https://www.prnewswire.com/news-releases/its-time-to-brain-better-rb-launches-neuriva-
   a-dietary-supplement-and-holistic-approach-to-support-brain-health-300837523.html.
   23
      See https://www.nutraingredients-usa.com/Article/2019/05/06/Reckitt-Benckiser-throws-hat-
   in-nootropic-ring-with-Neuriva-launch#.



                                                    33
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 34 of 47




          112.    Dr. Hondmann further acknowledged that the effectiveness of the ingredients
   had not yet been proven—contrary to Defendants’ uniform marketing claims—by stating that
   Defendants needed to fund further research on the ingredients.
          113.    Dr. Hondmann also acknowledged that the effectiveness of Neuriva itself had
   not been proven—contrary to Defendants’ uniform marketing claims that science has proven
   Neuriva’s effectiveness—because clinical research needs to be done on Neuriva itself.
          114.    By acknowledging the need for further research on Neuriva’s core ingredients
   and on Neuriva itself, Defendant RB’s Chief Scientific Officer admitted that Neuriva does not
   have the consensus of the scientific community necessary to state that Neuriva is scientifically
   or clinically “proven” to improve brain performance.
                             Impact of Defendants’ Wrongful Conduct
          115.    As the manufacturer and distributor of Neuriva, Defendants possess exclusive
   and specialized knowledge regarding Neuriva’s content and the effects of its ingredients as
   well as the state of scientific and clinical research regarding Neuriva’s ingredients. As a result,
   Defendants are in a superior position to know whether Neuriva works as they claim in their
   marketing on the Products’ packages and labels.
          116.    Defendants knew, but failed to disclose, or should have known, that Neuriva is
   not scientifically or clinically proven to improve brain performance as advertised because
   Neuriva itself has not been studied.
          117.    Defendants knew, but failed to disclose, or should have known that coffee
   cherry extract (or Neurofactor) has not been scientifically or clinically proven to improve
   brain performance and that even if orally-ingested coffee cherry extract increases levels of
   BDNF in the blood plasma, BDNF cannot cross the blood-brain barrier and impact brain
   performance.
          118.    Defendants knew, but failed to disclose, or should have known, that soy-based
   phosphatidylserine is not scientifically or clinically proven to improve brain performance as
   advertised; that very little research has been done on soy-based phosphatidylserine; that soy-
   based phosphatidylserine is molecularly different than animal-derived phosphatidylserine;
   that the overwhelming bulk of the research has been done on animal-derived
   phosphatidylserine rather than soy-based phosphatidylserine; that studies exist showing that
   soy-based phosphatidylserine does not enhance or improve brain performance; and that even



                                                   34
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 35 of 47




   if soy-based phosphatidylserine could have an impact on brain function, it would not show
   any brain impact within seven or 30 days as advertised.
          119.   Defendants knew, but failed to disclose, that their five references to scientific
   literature do not support, and in several cases directly refute, Defendants’ assertions that
   Neuriva and its ingredients are scientifically and clinically proven.
          120.   Defendants knew, but failed to disclose, that some of their cited studies are
   funded by those who have a direct financial incentive in producing positive results.
          121.   Defendants affirmatively represented that there was scientific and clinical proof
   for Neuriva’s improved brain performance claims when no public studies exist of Neuriva
   and there is, therefore, no scientific or clinical proof or scientific consensus regarding those
   claims.
          122.   Reasonable consumers would have understood from Defendants’ claims that a
   scientific consensus exists that coffee cherry extract, soy-based phosphatidylserine, and melon
   concentrate will in fact improve their focus, memory, learning, accuracy, concentration,
   reasoning, everyday stress reduction, and relaxation. Because this reasonable understanding
   is intended by Defendants and not correct, Defendants’ claims are false and misleading.
          123.   Plaintiffs and the class members have been and will continue to be deceived or
   misled by Defendants’ false, misleading, and deceptive brain performance representations.
          124.   Defendants’ brain impact representations and omissions were a material factor
   in influencing Plaintiffs’ and the class members’ decision to purchase Neuriva. In fact, the
   only purpose for purchasing Neuriva is to obtain the represented brain performance benefits.
          125.   Defendants market Neuriva solely for use as a supplement that improves brain
   performance. Defendants’ conduct has injured Plaintiffs and the class members because
   Defendants’ Neuriva cannot support or benefit brain performance as advertised and is
   worthless.
          126.   Had Plaintiffs and the class members known the truth about Defendants’
   Neuriva products, they would not have purchased Neuriva and would not have paid the prices
   they paid for Neuriva.
          127.   Plaintiffs and each class member were harmed by purchasing Defendants’
   Neuriva because Neuriva is not capable of providing the claimed benefits to the brain.




                                                 35
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 36 of 47




   Plaintiffs and each class member lost money and property as a result of purchasing
   Defendants’ ineffective and worthless products.
          128.    Plaintiffs and each class member did not realize the benefit of the bargain and
   their expectations were not met. And Plaintiffs and each class member paid substantially
   more than the market value represented by the price bargained for.
          129.    By use of its misleading marketing and labeling, Defendants created increased
   market demand for Neuriva and increased their market share relative to what the demand for
   Neuriva and share would have been had Defendants marketed and labeled Neuriva truthfully.
          130.      Plaintiffs and the class members lost money as a result of Defendants’
   misrepresentations in that they did not receive what they reasonably believed they were paying
   for based upon the misrepresentations while Defendants realized a commensurate unearned
   gain because they did not deliver to Plaintiffs and the class members what Defendants led
   Plaintiffs and the class members to believe they would receive.
       FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF DAVID WILLIAMS
          131.    Plaintiff David Williams purchased seven to eight bottles of Neuriva Original
   at Walmart in about January 2020. Prior to purchasing Neuriva Original, Plaintiff Williams
   was exposed to and saw and relied upon Defendants’ materially misleading representations
   in television commercials and on the Neuriva Original packaging. Based on Defendants’
   claims, Plaintiff Williams believed that Neuriva Original would improve his brain
   performance and memory.
          132.    Plaintiff Williams experienced no improvement in his brain performance as a
   result of taking Neuriva Original.
          133.    Plaintiff Williams’ decision to buy Neuriva was directly impacted and caused
   by the materially misleading representations that Defendants made regarding Neuriva’s
   ingredients being clinically and scientifically proven and Neuriva’s ability to improve brain
   performance.
          134.    Had Plaintiff Williams known the truth about Defendants’ materially
   misleading representations and omissions, he would not have purchased Neuriva.
          135.    By purchasing Defendants’ falsely advertised Products, Plaintiff Williams
   suffered injury in fact and lost money.




                                                 36
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 37 of 47




          136.    Plaintiff Williams would like to purchase Defendants’ products if they truly
   improved brain performance. Plaintiff Williams is, however, unable to rely on Defendants’
   representations regarding the effectiveness of Defendants’ products in deciding whether to
   purchase Defendants’ products in the future.
     FACTUAL ALLEGATIONS SPECIFIC TO PLAINTIFF CAROLL ANGLADE
          137.    Plaintiff Caroll Anglade purchased Neuriva on several occasions in 2019 at
   Walgreens, BJ’s Wholesale Club, and Costco Wholesale. She stopped using Neuriva in
   January 2020. Prior to purchasing Neuriva, Plaintiff Anglade was exposed to and saw and
   relied upon Defendants’ materially misleading representations in Defendants’ advertisements
   and on the Neuriva packaging, including Defendants’ claims that Neuriva’s ingredients have
   the ability to improve brain performance.
          138.    Plaintiff Anglade experienced no improvement in her brain performance as a
   result of taking Neuriva.
          139.    Plaintiff Anglade’s decision to buy Neuriva was directly impacted and caused
   by the materially misleading representations that Defendants made regarding Neuriva’s
   ingredients being clinically and scientifically proven and Neuriva’s ability to improve brain
   performance.
          140.    Had Plaintiff Anglade known the truth about Defendants’ materially
   misleading representations and omissions, she would not have purchased Neuriva.
          141.    By purchasing Defendants’ falsely advertised Products, Plaintiff Anglade
   suffered injury in fact and lost money.
          142.    Plaintiff Anglade would like to purchase Defendants’ products if they truly
   improved brain performance. Plaintiff Anglade is, however, unable to rely on Defendants’
   representations regarding the effectiveness of Defendants’ products in deciding whether to
   purchase Defendants’ products in the future.
                               CLASS ACTION ALLEGATIONS
          143.    Pursuant to Rule 23(a), (b)(2), and (b)(3) of the Federal Rules of Civil
   Procedure, Plaintiffs bring this action on behalf of a proposed Class defined as follows:
                  All persons residing in the state of Florida who purchased
                  Neuriva Original, Neuriva Plus, or Neuriva De-Stress for
                  personal use and not for resale.




                                                  37
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 38 of 47




          144.    Excluded from the Class are: Defendants, Defendants’ board members,
   executive level officers, and attorneys, and immediate family members of any of the
   foregoing; governmental entities; the Court, the Court’s immediate family, and staff; and any
   person who timely and properly excludes himself or herself from the Class.
          145.    Plaintiffs reserve the right to alter the Class definition as necessary to the full
   extent allowed by the Federal Rules of Civil Procedure, the Local Rules of the United States
   District Court for the Southern District of Florida, and applicable precedent.
          146.    Certification of Plaintiffs’ claims for class-wide treatment is appropriate
   because Plaintiffs can prove the elements of the claims on a class-wide basis using the same
   evidence that individual Class members would use to prove those elements in individual
   actions alleging the same claims.
                                       Numerosity, Rule 23(a)(1)
          147.    The size of the Class is so large that joinder of all Class members is
   impracticable. Plaintiffs believe there are thousands or more members in the Class
   geographically dispersed throughout the State of Florida.


                 Existence and Predominance of Common Questions of Law and Fact,
                                       Rule 23(a)(2), (b)(3)

          148.    There are questions of law and fact common to the Class. These questions
   predominate over any questions that affect only individual Class members. Common legal
   and factual questions/issues include but are not limited to:
                  a. what representations Defendants have made regarding Neuriva over time;
                  b. the state of scientific and industry knowledge, including Defendants’
                     knowledge, regarding the ability of coffee cherry extract and/or plant-based
                     phosphatidylserine to improve brain performance;
                  c. whether Neuriva is capable of providing or in fact provides any of the
                     beneficial effects on brain performance that Defendants claim;
                  d. whether Neuriva is scientifically or clinically proven to have any beneficial
                     effects on brain performance, as Defendants claim;
                  e. whether Defendants’ representations and omissions regarding Neuriva are
                     false and/or misleading;



                                                  38
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 39 of 47




                  f. whether Defendants have engaged in false and/or misleading advertising,
                     marketing, packaging, and labeling in connection with Neuriva;
                  g. whether Defendants knew or reasonably should have known that their
                     representations regarding Neuriva are false and misleading;
                  h. whether Defendants’ conduct was knowing and willful;
                  i. whether the Class members have been injured and the proper measure of
                     their damages as a result of their injuries; and
                  j. whether the Class members are entitled to other appropriate remedies,
                     including corrective advertising and injunctive relief.
           149.   Defendants engaged in a common course of conduct in contravention of the
   laws Plaintiffs seek to enforce individually and on behalf of the Class members. Similar or
   identical violations of law, business practices, and injuries are involved. Individual questions,
   if any, pale by comparison, in both quality and quantity, to the numerous common questions
   that predominate this action. Moreover, the common questions will yield common answers
   that will substantially advance the resolution of the case.
                                       Typicality, Rule 23(a)(3)
           150.   Plaintiffs’ claims are typical of the claims of the Class members because,
   among other things, Defendants injured all Class members through the uniform misconduct
   described herein; all Class members suffered injury due to Defendants’ misrepresentations;
   and Plaintiffs seek the same relief as the Class members.
           151.   There are no defenses available to Defendants that are unique to the named
   Plaintiffs.
                              Adequacy of Representation, Rule 23(a)(4)
           152.   Plaintiffs are fair and adequate representatives of the Class because Plaintiffs’
   interests do not conflict with the Class members’ interests. Plaintiffs will prosecute this action
   vigorously and are highly motivated to seek redress against Defendants. Furthermore,
   Plaintiffs have retained competent counsel who are experienced in class action and other
   complex litigation. Plaintiffs and Plaintiffs’ counsel are committed to prosecuting this action
   vigorously on behalf of the Class and have the resources to do so. The interests of the Class
   members will be fairly and adequately protected by Plaintiffs and their counsel.




                                                  39
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 40 of 47




                           Declaratory and Injunctive Relief, Rule 23(b)(2)
          153.    Defendants have acted or refused to act on grounds generally applicable to
   Plaintiffs and the other Class members, thereby making appropriate final injunctive relief and
   declaratory relief with respect to the Class as a whole.
                                      Superiority, Rule 23(b)(3):
          154.    The class action mechanism is superior to other available means for the fair and
   efficient adjudication of this controversy for reasons including but not limited to the
   following:
                  a. The damages individual Class members have suffered are small compared
                     to the burden and expense of individual prosecution of the complex and
                     extensive litigation needed to address Defendants’ misconduct.
                  b. It would be virtually impossible for the Class members individually to
                     redress effectively the wrongs done to them. Even if Class members
                     themselves could afford such individual litigation, the court system could
                     not. Individualized litigation would unnecessarily increase the delay and
                     expense to all parties and to the court system and presents a potential for
                     inconsistent or contradictory rulings and judgments. By contrast, the class
                     action device presents far fewer management difficulties, allows the hearing
                     of claims which might otherwise go unaddressed because of the relative
                     expense of bringing individual lawsuits, and provides the benefits of single
                     adjudication, economies of scale, and comprehensive supervision by a
                     single court.
                  c. The prosecution of separate actions by individual Class members would
                     create a risk of inconsistent or varying adjudications, which would establish
                     incompatible standards of conduct for Defendants.
          155.    The prosecution of separate actions by individual Class members would create
   a risk of adjudications with respect to them that would, as a practical matter, be dispositive
   of the interests of other Class members not parties to the adjudications or that would
   substantively impair or impede their ability to protect their interests.




                                                  40
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 41 of 47




                                      CLAIMS FOR RELIEF

                                              COUNT I

              Violations of the Florida Deceptive and Unfair Trade Practices Act,
                                   Fla. Stat. § 501.201 et seq.
                (On behalf of Plaintiffs individually and on behalf of the Class)

          156.    Plaintiffs repeat and reallege the allegations contained in the preceding
   paragraphs as if fully set forth herein.
          157.    This cause of action is brought pursuant to the Florida Deceptive and Unfair
   Trade Practices Act, Fla. Stat. § 501.201 et seq. (“FDUTPA”). The stated purpose of the
   FDUTPA is to “protect the consuming public . . . from those who engage in unfair methods
   of competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any
   trade or commerce.” Fla. Stat. § 501.202(2).
          158.    Plaintiffs and all Class members are “consumers” and Defendants have
   engaged in “trade or commerce” as defined by FDUTPA. Fla. Stat. § 501.203(7)-(8).
          159.    FDUTPA declares unlawful “[u]nfair methods of competition, unconscionable
   acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or
   commerce.” Fla. Stat. § 501.204(1). The FDUTPA also prohibits false and misleading
   advertising.
          160.    Defendants have violated the FDUTPA by engaging in the unfair or deceptive
   practices described in this Complaint, practices that offend public policies and are immoral,
   unethical, unscrupulous, and substantially injurious to consumers. Defendants’ unfair or
   deceptive practices as described herein are likely to mislead—and have misled—consumers
   acting reasonably in the circumstances.
          161.    Defendants engaged in unfair or deceptive practices by, among other things,
   making the false representations and omissions of material facts regarding Neuriva in their
   uniform advertising, including the packaging and labeling, as set forth more fully in this
   Complaint. In fact, Neuriva is not capable of conferring the brain performance benefits
   Defendants promised, and Defendants falsely claimed Neuriva’s benefits are scientifically and
   clinically proven when they are not.
          162.    Plaintiffs and the other Class members paid for a valueless product that is not
   capable of conferring the benefits promised. While Plaintiffs and the other Class members



                                                  41
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 42 of 47




   were harmed, Defendants were unjustly enriched by their false representations and omissions.
   As a result, Defendants’ conduct is “unfair.”
          163.    Plaintiffs and the members of the Class have in fact been deceived as a result
   of their reliance on Defendants’ material misrepresentations and omissions, which are
   described above. Plaintiffs and the Class acted reasonably when they purchased Neuriva
   based on their belief that Defendants’ representations were true and lawful.
          164.    In addition, the practices employed by Defendants, whereby Defendants sold,
   promoted, and marketed Neuriva with the deceptive representations described in this
   Complaint constitute a per se violation of FDUTPA under Fla. Stat. § 501.203(3)(c) because
   they are in violation of the Florida Food Safety Act (“FFSA”), Fla. Stat. § 500.04 (1) and (2),
   in that the Neuriva Products are misbranded.
          165.    Defendants’ false, unlawful, and misleading product descriptions render its
   products misbranded under Florida law. Specifically, § 500.04 of the FFSA prohibits the
   manufacture, sale, or delivery of “misbranded food.” Neuriva is a dietary supplement, which
   meets the definition of “food” under the FFSA. Fla. Stat. § 500.03(n)(5). Food is
   “misbranded” when “its labeling is false or misleading in any particular.” Fla. Stat. §
   500.11(1)(a). A food is considered mislabeled unless the proper disclosures are made “on the
   outside container or wrapper” on the product. Fla. Stat. § 500.03(1)(t). Misbranded products
   cannot be legally sold and are legally worthless.
          166.    Plaintiffs and the Class members have suffered injury in fact and lost money as
   a result of their purchases of Defendants’ Neuriva Products and Defendants’ unlawful, unfair,
   and fraudulent practices.
          167.    The harm suffered by Plaintiffs and the Class was directly and proximately
   caused by the deceptive, misleading, and unfair practices of Defendants, as more fully
   described in this Complaint.
          168.    Defendants knew, or should have known, that they have no scientific evidence
   for their claims of definitive scientific and clinical proof as set forth above. Defendants further
   knew, or should have known, that their material misrepresentations and omissions would be
   likely to deceive and harm the consuming public and result in consumers making payments
   to Defendants for Neuriva which is valueless and incapable of actually supporting,
   maintaining, improving, or benefiting brain performance.



                                                   42
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 43 of 47




          169.    As a result of their deception, Defendants were unjustly enriched by receiving
   payments from Plaintiffs and the Class for Neuriva Products when they cannot perform as
   advertised and when there is no scientific or clinical evidence to support Defendants’ claims
   of definitive scientific and clinical “proof.”
          170.    Unless restrained and enjoined, Defendants will continue to engage in the
   unlawful, unfair, and fraudulent conduct described in this Complaint. Accordingly, injunctive
   relief is appropriate.
          171.    Plaintiffs, individually and on behalf of all others similarly situated, and on
   behalf of the general public, seek damages and restitution from Defendants of all money
   obtained from Plaintiffs and the other members of the Class collected as a result of
   Defendants’ deceptive or unfair practices, an injunction prohibiting Defendants from
   continuing and further engaging in their unlawful, unfair, and fraudulent conduct, requiring
   corrective advertising, and all other relief this Court deems appropriate.
          172.    In addition to seeking recovery of their attorneys’ fees and costs pursuant to
   Fla. Stat. § 501.2105, Plaintiffs and the Class seek a declaratory judgment pursuant to Fla.
   Stat. § 501.211(1) that Defendants have knowingly violated FDUTPA because their
   representations are false and/or misleading in that the Neuriva Products cannot perform as
   advertised and there is no scientific or clinical evidence to support Defendants’ claims of
   definitive scientific and clinical “proof.” Plaintiffs and the Class further seek a declaratory
   judgment that the Neuriva Products are a misbranded food under Florida law, and therefore
   Defendants have committed per se violations of the FDUTPA.
                                              COUNT II

                                        Unjust Enrichment
                 (On behalf of Plaintiffs individually and on behalf of the Class)

          173.    Plaintiffs repeat and reallege ¶¶ 1-142 as if fully set forth herein.
          174.    Plaintiffs and the Class conferred a non-gratuitous monetary benefit on
   Defendants when they purchased Neuriva. Defendants accepted and retained the non-
   gratuitous benefits conferred by Plaintiffs and the Class with full knowledge and awareness
   that, as a result of Defendants’ deceptive marketing, Plaintiffs and Class Members were not
   receiving products of the quality, nature, fitness, or value that had been represented by




                                                    43
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 44 of 47




   Defendants and reasonable consumers would have expected; in fact, the Neuriva Products
   they purchased were worthless.
          175.    By their wrongful acts and omissions described within this Complaint,
   including the deceptive marketing, packaging, labeling, distribution, and sale of the Neuriva
   Products as scientifically and clinically proven to improve brain performance, Defendants
   were unjustly enriched at the expense of Plaintiffs and Class Members.
          176.    Plaintiffs and Class Members’ detriment and Defendants’ enrichment were
   related to and flowed from the wrongful conduct challenged in this Complaint.
          177.    Defendants have profited from their unlawful, unfair, misleading, and deceptive
   practices at the expense of Plaintiffs and Class Members under circumstances in which it
   would be unjust for Defendants to be permitted to retain the benefit. It would be inequitable
   for Defendants to retain the profits, benefits, and other compensation obtained from their
   wrongful conduct as described herein in connection with the deceptive marketing, packaging,
   labeling, distribution, and sale of Neuriva.
          178.    Plaintiffs and the Class have been damaged as a direct and proximate result of
   Defendants’ unjust enrichment because they would not have purchased Neuriva had they
   known that it does not improve brain performance and was not scientifically and clinically
   proven to do so.
          179.    Defendants knew and intended that Plaintiffs and the Class would make
   payments for Neuriva based on the belief that Neuriva was scientifically and clinically proven
   to improve brain performance, as represented by Defendants in advertising and marketing, on
   Defendants’ website, and on the labels and packaging. It is inequitable for Defendants to
   retain the benefit of payments obtained through false and misleading representations.
          180.    Plaintiffs and the Class are entitled to recover from Defendants, and Defendant
   should be required to disgorge, all amounts wrongfully collected and improperly retained by
   Defendants.
          181.    As a direct and proximate result of Defendants’ wrongful conduct and unjust
   enrichment and in the event that Plaintiffs do not have an adequate remedy at law, Plaintiffs
   and the Class are entitled to restitution of, disgorgement of, and/or imposition of a
   constructive trust upon all profits, benefits, and other benefits obtained by Defendants for their
   inequitable and unlawful conduct.



                                                  44
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 45 of 47




                                         JURY DEMAND
          Plaintiffs demand a trial by jury on all claims and issues so triable.
                                    REQUEST FOR RELIEF
          WHEREFORE, Plaintiffs, individually and on behalf of the other members of the
   proposed Class, respectfully request that the Court enter judgment in Plaintiffs’ favor and
   against Defendants as follows:
          1.     Declaring that this action is a proper class action, certifying the Class as
   requested herein, designating Plaintiffs as class representatives, and appointing the
   undersigned counsel as class counsel;
          2.     Ordering restitution and disgorgement of all profits and unjust enrichment that
   Defendants obtained from Plaintiffs and the Class members as a result of Defendants’
   unlawful, unfair, and fraudulent business practices;
          3.     Ordering injunctive relief as permitted by law or equity, including enjoining
   Defendants from continuing the unlawful practices as set forth herein, and ordering
   Defendants to engage in a corrective advertising campaign;
          4.      Ordering all recoverable damages for Plaintiffs and the Class members;
          5.     Ordering Defendants to pay attorneys’ fees and litigation costs to Plaintiffs and
   other members of the Class;
          6.     Ordering Defendants to pay both pre- and post-judgment interest on any
   amounts awarded; and
          7.     Ordering such other and further relief as may be just and proper.

   Dated: December 1, 2020                             Respectfully submitted,

                                               /s/ Jonathan B. Cohen
                                               Jonathan B. Cohen (Fla. Bar No. 27620)
                                               Rachel Soffin (Fla. Bar No. 18054)
                                               GREG COLEMAN LAW PC
                                               First Tennessee Plaza
                                               800 S. Gay Street, Suite 1100
                                               Knoxville, TN 37929
                                               Telephone: (865) 247-0080
                                               Facsimile: (865) 522-0049
                                               rachel@gregcolemanlaw.com
                                               jonathan@gregcolemanlaw.com




                                                  45
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 46 of 47




                                      Daniel K. Bryson
                                      Martha A. Geer
                                      Patrick M. Wallace
                                      WHITFIELD BRYSON LLP
                                      900 West Morgan Street
                                      Raleigh, NC 27603
                                      Telephone: (919) 600-5000
                                      Facsimile: 919-600-5035
                                      dan@whitfieldbryson.com
                                      martha@whitfieldbryson.com
                                      pat@whitfieldbryson.com

                                      Matthew D. Schultz (Fla. Bar No. 640326)
                                      LEVIN, PAPANTONIO, THOMAS,
                                      MITCHELL, RAFFERTY & PROCTOR, PA
                                      316 S. Baylen St., Suite 600
                                      Pensacola, FL 32502
                                      Telephone: (850) 435-7140
                                      Facsimile: (850) 436-6140
                                      mschultz@levinlaw.com

                                      Nick Suciu*
                                      BARBAT, MANSOUR, & SUCIU PLLC
                                      1644 Bracken Rd.
                                      Bloomfield Hills, MI 48302
                                      Telephone:(313) 303-3472
                                      nicksuciu@bmslawyers.com

                                      *Application pro hac vice submitted

                                      Attorneys for Plaintiffs and the Class




                                        46
Case 1:20-cv-23564-MGC Document 36 Entered on FLSD Docket 12/01/2020 Page 47 of 47




                                  CERTIFICATE OF SERVICE

          I hereby certify that on December 1, 2020, I caused the foregoing to be filed via the

   Court’s electronic filing system which will notify all counsel of record of the same.

                                               /s/ Jonathan B. Cohen
                                               Jonathan B. Cohen




                                                 47
